Citation Nr: 9913342	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-13 726	)	DATE
	)                                             
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to February 6, 1997 
for a grant of a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel
INTRODUCTION

The veteran had active military service from December 1967 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In November 1995, the RO confirmed and 
continued evaluations of 40 percent, 30 percent and 30 
percent, respectively, for residuals of gunshot wounds of the 
veteran's right leg, right foot and right upper arm and 
denied entitlement to a total rating based on individual 
unemployability (TDIU).  The veteran disagreed with that 
decision.  In February 1997 the veteran withdrew his appeal 
regarding the issues of increased ratings for the gunshot 
wound residuals.  In April 1997, the RO granted the veteran's 
claim for TDIU, and assigned an effective date of February 6, 
1997. 

In September 1997, the Board held that the veteran had not 
perfected an appeal from the April 1997 action by the RO 
granting entitlement to TDIU, determining that he had not 
timely filed a substantive appeal regarding that matter.  The 
appeal was accordingly dismissed.  The veteran appealed the 
Board's decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  

In a joint motion, the Secretary of Veterans Affairs and the 
veteran's representative asked that the case be remanded to 
the Board for further action.  In an order, dated in April 
1998 ([redacted]), the Court vacated the Board's decision and 
remanded the case for further action.  The joint motion 
indicated that the issue of entitlement to an effective date 
prior to February 6, 1997 for the grant of TDIU should be 
remanded to the RO for the issuance of a statement of the 
case (SOC).  In November 1998, the Board remanded the claim 
for issuance of an SOC, and in November 1998, the RO issued 
the requested SOC.




FINDINGS OF FACT

1.  An informal claim for TDIU was received by the RO on May 
4, 1995, and a formal claim for TDIU was received in June 
1995. 

2.  In April 1997, the RO granted the veteran's TDIU claim, 
with an effective date of February 6, 1997.

3.  Medical evidence dated in July 1995 and thereafter show 
that the veteran's service-connected disabilities render him 
unable to secure and follow a substantially gainful 
occupation consistent with his educational and employment 
backgrounds; the medical evidence dated during the year prior 
to receipt of the reopened claim for a TDIU, May 4, 1995, 
does not show that the veteran's service-connected 
disabilities precluded all forms of substantially gainful 
employment.


CONCLUSIONS OF LAW

The criteria for an earlier effective date of May 4, 1995, 
for entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities are met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 
1991& Supp. 1998); 38 C.F.R. §§ 3.340, 3.400(o)(2), 4.16 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he has been totally disabled due to 
his service-connected disabilities since (at least) the time 
his informal claim was received by the RO.  Therefore, an 
effective date commencing with the RO's receipt of his 
informal claim in May 1995 is requested.

Applicable regulations provide that the effective date of an 
increase in disability compensation shall be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date otherwise, date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2).

Any communication or action, indicating an intent to apply 
for one or more benefits, from a claimant or his or her 
authorized representative, may be considered an informal 
claim.  If a formal claim is received within 1 year, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (1998).

In this case, an informal claim for TDIU was received on May 
4, 1995, and a formal claim was received the following month.  
Therefore, the veteran may be entitled to an effective date 
as early as May 4, 1995, the date of receipt of the claim, if 
the evidence shows that his service-connected disabilities 
precluded employment, or for up to one year prior to that 
date if the evidence shows that he was unemployable because 
of his service-connected disorders during that period of 
time.

In order to establish service connection for TDIU, there must 
be an impairment so severe that it is impossible for the 
average person to follow a substantially gainful occupation.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (1998).

The Board initially notes that VA regulations establish 
objective and subjective standards for an award of total 
rating based on unemployability.  When the veteran's 
schedular rating is less than total (for a single or 
combination of disabilities), a total rating may nonetheless 
be assigned when there are two or more disabilities, at least 
one disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a).  
The veteran's service medical records show that he sustained 
three gunshot wounds during combat in 1968, in the Republic 
of Vietnam, involving his right leg, right foot, and right 
arm.  An RO decision in December 1969 granted service 
connection for severe residuals of gunshot wounds of the 
veteran's right leg, right foot, and right upper extremity; 
the right leg injuries included a fracture of the right femur 
and impairment of the right ankle (rated 40 percent); the 
right foot injury included an amputation and ankylosis of the 
toes (30 percent); and the right arm injuries included a 
fracture of the humerus and radial nerve damage (30 percent).  
The RO also granted entitlement to a 100 compensation rating 
based on individual unemployability, effective February 14, 
1970.  The TDIU remained in effect until March 1979; the RO 
severed the rating because the veteran failed to submit an 
updated employment statement (VA Form 21-4140).  The record 
indicates that the veteran was employed from 1979 to 1986.  
An RO decision in April 1987 denied the veteran's reopened 
claim for a TDIU; the decision was appealed in a timely 
manner but, after the issuance of a Statement of the Case, 
the veteran failed to file a timely Substantive Appeal to 
perfect his appeal.  Accordingly, the RO decision in April 
1987 is final.

On May 4, 1995, the RO received the veteran's informal claim 
of entitlement to TDIU.  On June 12, 1995, the RO received 
the veteran's formal claim for TDIU.  In April 1997, the RO 
granted the veteran's TDIU claim, and assigned an effective 
date of February 6, 1997.  The basis for the RO's 
determination was that entitlement to TDIU was not shown 
until service connection was granted for traumatic arthritis 
of the lumbar spine on February 6, 1997.  The veteran 
subsequently filed a timely appeal as to the issue of an 
effective date prior to February 6, 1997 for TDIU.

As of the date of the RO's receipt of the veteran's his 
informal reopened TDIU claim on May 4, 1995, service 
connection remained in effect for residuals of a gunshot 
wound of the a right leg with a fracture of the femur and 
impairment of the knee, evaluated as 40 percent disabling; 
residuals of a gunshot wound of the right foot with ankylosis 
and an amputation of the toes (30 percent); and residuals of 
a gunshot wound of the right upper extremity with a fracture 
of the humerus and radial nerve damage (30 percent) for a 
combined service-connected rating of 70 percent.  Therefore, 
the veteran is eligible for TDIU at least as early as May 4, 
1995, the date of receipt of claim, except that the effective 
date may be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the claim is received within one year from such date. 38 
C.F.R. § 3.400(o)(2).  As will be explained below, there is 
medical evidence on file to show that the veteran was 
unemployable as of July 1995; there is no such medical 
evidence dated between the final 1987 RO decision noted above 
which denied the benefit in question and the date in May 1995 
when the veteran filed his reopened claim for a TDIU.

A letter from the Accent Builders Company, dated in September 
1986, essentially states that the veteran could not perform 
the walking and driving necessary to perform his job, due to 
his service-connected disabilities.

The relevant medical evidence includes VA outpatient reports, 
dated in July 1994 and April 1995, which show treatment for 
complaints of right foot and leg pain, with diagnoses that 
included chronic pain, radial nerve palsy and right knee 
pain.  There is no medical opinion that the veteran was 
unemployable due to his service-connected disabilities 
contained in these records.

A VA examination report, dated in July 1995, indicates that 
the veteran had sustained a gunshot wound to the right foot 
which resulted in the amputation of his second toe, fused 
metatarsophalangeal joints, and injury to the right great 
toe.  A gunshot wound to the right upper extremity resulted 
in a shattered humerus, and a severed radial nerve which was 
repaired with an open reduction/internal fixation and primary 
repair of the radial nerve.  A gunshot wound to the right 
knee resulted in a shattered patella and severed ligamentous 
structures of the knee joint.  On examination, there was a 
slight decrease in triceps strength of the extensor tendons 
of the right upper extremity.  Sensation to pain, 
temperature, light touch and position were intact over the 
distribution of the radial nerve, although the veteran 
complained of paresthesias.  The right upper extremity had 
internal and external rotation to 50 degrees each (with 
normal internal and external rotation said to be 90 degrees).  
Adduction was to 25 degrees (with normal adduction said to be 
50 degrees).  Flexion was to 180 degrees (said to be normal).  
Abduction was to 90 degrees (with normal abduction said to be 
180 degrees).  The right knee patella was absent.  There was 
a mild degree of ligamentous laxity of the anterior and 
posterior cruciate ligaments, but no lateral instability.  
The right knee had flexion to 50 degrees (with normal flexion 
said to be 150 degrees), and extension was said to be normal 
at 0 degrees.  The right foot was noted to be status post 
amputation of the second digit, with a fused 
metatarsophalangeal joint of the right great toe.  There was 
a full range of motion in the ankle.  There was normal 
sensation in the foot.  The relevant diagnoses were status 
post gunshot wound to the right upper extremity with 
fractured humerus and radial nerve injury, with remaining 
neurological deficit in motor function, as well as 
paresthesias, status post gunshot wound to the right knee 
with compound open fracture of the patella and resulting 
infection with residual instability of the knee joint and 
deficit of range of motion, and status post gunshot wound to 
the right foot with resultant amputation to the second great 
toe with fusion of the right metatarsophalangeal joint of the 
great toe.  In a general remark, the examiner stated that  
the veteran's service-connected disabilities left him unable 
to ambulate or stoop down in such a fashion that he could 
perform manual employment, and that the wounds to the right 
upper extremity should not prevent him from obtaining and 
holding a sedentary-type job.  

An accompanying VA orthopedic examination report, also dated 
in July 1995, is remarkable for notations that the veteran 
complained of pain primarily in his right knee and foot, that 
he walked with a limp and occasionally used a cane, and that 
he had essentially normal right radial nerve function.  In 
addition, the right knee had extension to 0 degrees and 
flexion to 90 degrees, with no significant laxity and no 
effusion, and the diagnoses noted a painful limitation of 
motion of the right toes and right ankle.  The examiner 
stated that the veteran's injuries were moderate in severity, 
that they had reduced his functional capacity, and that he 
could only work in a sedentary capacity. 

Fee-basis "general assessment" and orthopedic examination 
reports, dated in April 1996, show that the veteran was 
examined at the Park Medical Center (Park).  The veteran 
stated that he was able to walk, and that he could write 
without any problems for a short period of time.  He 
complained of paresthesias in his right arm, hand and foot.  
On examination, a full range of abduction and adduction was 
noted in the right shoulder.  Brachialis reflex was 3-4/5, 
and the veteran could supinate and pronate without problem.  
The fingers of the right hand had good dexterity.  There was 
some decreased sensation in the right forearm.  The right 
knee had no significant laxity.  A neurovascular examination 
of the right knee was normal.  The right knee had extension 
to 0 degrees and flexion to 75 degrees.  The right toes were 
painful on passive motion.  In the general assessment 
examination report, the examiner stated that, absent 
remarkable nerve conduction studies for the veteran's right 
arm and hand, he should be able to do a sedentary job without 
problems.  However, a handwritten notation on the bottom of 
the general assessment examination report states, "EMG-
chronic right nerve injury." 

A report from Bradley Wilson, M.D., dated in October 1996, 
shows that Dr. Wilson determined that the veteran could not 
stand, walk or sit for more than one hour per eight-hour work 
day.  He could occasionally lift and carry less than ten 
pounds, and could not use his hands for repetitive fine 
manipulation and fingering, or pushing and pulling.  He could 
not use his feet for repetitive movements, as in operation of 
foot controls.  He was not able to kneel, squat, crawl or 
climb ladders, and he could only occasionally bend or climb 
stairs.  Dr. Wilson's noted in conclusion, in part, that the 
veteran had a mild impairment of his ability to perform and 
complete work tasks in a normal work day or week at a 
consistent pace, and a marked impairment of his ability to 
perform at production levels expected by most employers.  In 
a note, Dr. Wilson stated that the veteran's gunshot wounds 
had resulted in a permanent and probably progressively 
worsening physical disability, to include right radial nerve 
palsy with partial paralysis, and traumatic amputation of the 
second toe and the patella.

A VA social and industrial survey, dated in April 1996, shows 
that the veteran reported that he had a high school diploma.  
He stated that he worked as a home improvement salesman from 
about 1978 to 1991, and that he had to quit because the 
position required a great deal of driving, which he could not 
perform due to weakness and numbness in his right 
extremities.  The veteran stated that he had not worked since 
1991. 

The Board finds that the preponderance of the evidence shows 
that the veteran was totally disabled as of the date that he 
filed his reopened claim on May 4, 1995.  In particular, the 
Board finds that the July 1995 VA examination reports are 
reasonably contemporaneous evidence which show that the 
veteran's service-connected disabilities rendered him unable 
to secure and follow a substantially gainful occupation.  
Specifically, these reports show that both examiners 
determined that the veteran was capable of, at most, 
sedentary employment.  However, notwithstanding the 
examiners' conclusions, there is no evidence of record to 
show that the veteran could realistically, within his 
physical and mental capabilities, pursue the type of 
employment that would enable him to earn a living wage.  
Beaty v. Brown, 6 Vet. App. 532, 538 (1994) (citing Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 359 (1991)).  
Moreover, there is no evidence of record to support a 
conclusion that any job that the veteran might be capable of 
obtaining and retaining would provide more than "marginal 
employment" as defined in 38 C.F.R. § 4.16(a).  See id.  In 
this regard, the veteran is shown to have a high school 
degree, with experience primarily as a traveling salesman.  
The September 1986 letter from the veteran's former employer 
shows that he can no longer perform this type of work due to 
his service-connected disabilities.  He has not worked since 
1991.  Furthermore, the Board notes that although the July 
1995 VA examination reports contain somewhat conflicting 
notations concerning right arm nerve injury, the findings 
showed a significant loss in the ranges of right shoulder and 
arm motion except for extension, and the final diagnoses 
indicate that the veteran had a right radial nerve injury 
with remaining neurological deficit in motor function, as 
well as paresthesias.  The Board considers these findings as 
particularly probative evidence that the veteran was not 
capable of sedentary employment as of May 4, 1995, as they 
indicate that the veteran had a significant right (major) arm 
impairment.  This conclusion is corroborated by subsequent 
findings, which include a finding of "a chronic right radial 
nerve injury" in the Park report and a finding of right 
radial nerve palsy with partial paralysis in Dr. Wilson's 
report.  The Board further notes that Dr. Wilson also 
determined that the veteran could not use his hands for 
repetitive fine manipulation and fingering, or pushing and 
pulling.  Finally, his determination that the veteran could 
not use his feet for repetitive movements, as in operation of 
foot controls, also supports the Board's conclusion that the 
veteran was unable to perform sedentary employment.

The veteran is not entitled to a TDIU prior to May 4, 1995.  
As noted above, while a letter from the Accent Builders 
Company, dated in September 1986, essentially states that the 
veteran could not perform the walking and driving necessary 
to perform his job, due to his service-connected 
disabilities, it does not say that he could not perform any 
type of substantially gainful employment consistent with his 
educational and employment experience.  Moreover, the only 
medical evidence on file relating to the period of time in 
question, VA outpatient reports, dated in July 1994 and April 
1995, contain no opinion to support a TDIU at that time.  
There is no such medical evidence dated between the 1987 
final RO decision noted above which denied the benefit in 
question and the date in May 1995 when the veteran filed his 
reopened claim for a TDIU.  Since the July 1995 VA 
examination, in the Board's view, showed that the veteran was 
unemployable due to his service-connected disabilities, when 
considering the veteran's employment and educational 
backgrounds, and the RO received the veteran's claim for the 
benefit at issue on May 4, 1995, it is the date of receipt of 
the claim, but not before, that is the correct effective date 
for the TDIU.

Based on the foregoing, the Board concludes that the properly 
assigned effective date is the date commensurate with the 
date that the RO received the veteran's claim, i.e., May 4, 
1995, and that the correct effective date for the veteran's 
TDIU is therefore May 4, 1995.  38 U.S.C.A. §§  5103(a), 
5110(a); 38 C.F.R. § 3.400(0)(2). 







ORDER

Entitlement to an effective date of May 4, 1995 for the grant 
of TDIU is granted, subject to provisions governing the 
payment of monetary benefits.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

